Napton, J.
— This case was tried in October, 1874. The suit was one brought by the county to recover certain *78taxes levied by tbe county court for 1872, upon the defendant’s property in Wayne county, based upon tbe certificate made by the Auditor at Jefferson City, under the 11th and 12th sections of the act of March 10th, 1871. Upon the trial the Auditor’s certificate was introduced and read without objection. After verdict, a motion for new trial was made, alleging among other reasons, that improper evidence was allowed.
It is now insisted that as the Auditor’s certificate was declared a nullity so far as the Board of Equalization is concerní ed, by the decision of this court in Washington County v. The St. Louis & L. M. R. R. Co., (58 Mo. 378,) and the certificate in this case is identical in form with the one offered and admitted in that, it follows that the judgment in this case must be reversed. We are not of this opinion for two reasons.
In the first place, no objections were made at the trial to the introduction of the Auditor’s certificate. Had objections been made and sustained, we. cannot see that competent evidence might not have been introduced to establish what the, certificate was offered to establish. It is well settled in our practice, that the bill of exceptions must show that the evidence offered was objected to at the time it was offered, and in several cases it is held that the objections must be specifically stated. 37 Mo. 338; 39 Mo. 222; 40 Mo. 356. But apart from this, in March, 1875, shortly after tb e decision in Washington Co. v. St. L. & I. M. R. R. Co., the Legislature enacted that these certificates of the Auditor “ should be held and received in all courts and places where the action of said Board of Equalization may be called in question, as prima facie evidence of the facts as set forth in the certificate, and that each aud every act required to be done by said Board, under the provisions of this act had been fully complied with, and the party using or offering such certificate in evidence shall not be required to produce the record of the proceedings or decisions of said Board, or copy thereof, nor any other matter or thing *79to sustain such, certificate.” Why then send the case back for a new trial, when it is plain that in such trial the Auditor’s certificate would be admissible ?
We may, however, go back to a very early period of our judicial history, and find that from the beginning a party objecting to testimony must do so at the time it is offered, and state his objections. In Ramsey v. Waters, 1 Mo. 287, (406) Pettibone, J., observes: “As to the last point, that the bill of sale was improperly rejected, the bill of exceptions does not state the ground on which it was rejected: It might be that the plaintiff did not offer to prove the execution of it. If so, it was properly rejected. As this proof necessarily precedes its being offered in evidence, we cannot see but that it was very properly excluded.” In Waldo v. Russell, 5 Mo. 393, Judge Tompkins observes: “That it was the duty of the defendant to object, in the progress of the suit, to each particular point of the evidence which he deemed obj ectionable. The plaintiff might, perhaps, have been able to cure a defect or to find other evidence.” In Fields v. Hunter, 8 Mo. 131, it was observed: “ It does not appear from the bill of exceptions that any objections to the instrument offered in evidence on any specific ground, were made in the circuit court, and this court has heretofore intimated its views of the spirit of the rule prescribed by the Legislature, that only such points shall be reviewed here as were decided on by the court below. It is manifest that unless the party points out specific objections in the circuit court, and the bill of exceptions shows what these objections were, the case may be decided on one point in the circuit court, and reversed on another by the appellate court.” Dickey v. Malechi 6 Mo. 186; Frost v. Fryor, 7 Mo. 316. We refer to these early decisions merely to show that the more recent ones heretofore referred to have always been the doctrine of this court. The judgment must therefore be affirmed.
The other judges concur.
Affirmed.